UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6986



UNITED STATES OF AMERICA,

                                            Respondent - Appellee,

          versus


SAMUEL L. BROWN,

                                           Petitioner - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. G. Ross Anderson, Jr., District Judge.
(CR-97-170, CA-99-4076-8-13AK)


Submitted:   November 9, 2000          Decided:     November 15, 2000


Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Samuel L. Brown, Appellant Pro Se. Scarlett Anne Wilson, OFFICE OF
THE UNITED STATES ATTORNEY, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Samuel L. Brown seeks to appeal the district court’s orders

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000)

and denying his motion for reconsideration.   We have reviewed the

record and the district court’s order accepting the recommendation

of the magistrate judge and find no reversible error. Accordingly,

we deny a certificate of appealability and dismiss the appeal on

the reasoning of the district court.   See United States v. Brown,

Nos. CR-97-170; CA-99-4076-8-13AK (D.S.C. May 3 & June 22, 2000).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         DISMISSED




                                2